Citation Nr: 1229561	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-26 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right tennis elbow.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for foot fungus.  

5.  Entitlement to service connection for left tennis elbow.  

6.  Entitlement to service connection for nerve damage of the left elbow.  

7.  Entitlement to service connection for a neck disorder, claimed as the residuals of whiplash.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for hypertension with tachycardia.  

10.  Entitlement to service connection for a left ankle disorder.  

11.  Entitlement to an initial compensable disability evaluation for the residuals of a fracture of the right great toe.  

12.  Entitlement to an initial compensable disability evaluation for the residuals of a left navicular fracture.  

13.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 due to treatment of a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active service from January 1978 to January 1983 and from February 1983 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for hypertension with tachycardia, a disability manifested by headaches, a left ankle sprain (to include a claim for a temporary total evaluation under 38 C.F.R. § 4.30) and the residuals of whiplash, as well as entitlement to increased disability evaluations for a fractured right toe and a fractured left navicular, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received notification from the Veteran in July 2010 indicating that he did not wish to proceed with his appeal seeking entitlement to service connection for foot fungus.  The Board received this notification prior to the promulgation of a decision.

2.  The Veteran's tinnitus manifested during active military service.  

3.  The Veteran has not been diagnosed with a chronic disability of the left shoulder.  

4.  The Veteran does not suffer from a disability of the left elbow manifested by neurological damage.  

5.  The Veteran's left tennis elbow did not manifest during, or as a result of, active military service.  

6.  The Veteran's right tennis elbow did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for foot fungus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for establishing entitlement to service connection for left elbow nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for establishing entitlement to service connection for left tennis elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for establishing entitlement to service connection for right tennis elbow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in October 2003 and March 2006 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While all necessary notice was not provided to the Veteran prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA medical examinations, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection for a left shoulder disability because there is already sufficient medical evidence of record.  The Veteran's left shoulder has been evaluated on a number of occasions, demonstrating that he suffers from no chronic disability of the left shoulder.  Therefore, the Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Withdrawn Issue of Entitlement to Service Connection for Foot Fungus

The Veteran perfected an appeal from a December 2004 rating decision that denied, among other issues, the claim of entitlement to service connection for foot fungus.  VA subsequently received notice from the Veteran in July 2010 indicating that he did not wish to further pursue this appeal.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  
Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Tinnitus

Initially, the Board notes that the Veteran's service treatment records fail to reflect complaints of tinnitus.  Nonetheless, in a statement dated September 2003, the Veteran indicated that he was exposed to loud noise during his period of military duty from 1978 to 1983.  Specifically, the Veteran reported being around weapons fire, engine noise, and loud laundry equipment.  The Veteran's DD-214 confirms that he served in the Navy aboard the USS Monongahela as a ships serviceman and for 2 weeks in laundry and dry cleaning.  

The Veteran was afforded a VA audiometric examination in September 2004.  During this examination, the Veteran reported that his tinnitus began after firing weapons while serving on a ship in the navy.  He also indicated that this condition never went away after this experience.  The examiner noted that, while possible, it was not her opinion that the Veteran's tinnitus manifested during military service, as it was not support by noise induced hearing loss and it was not described as the typical high pitched ringing associated with noise induced hearing loss.  The examiner did note that the Veteran's claims file was not available for review.  

A VA audiology consult note from December 2004 notes that the Veteran suffered from constant bilateral tinnitus.  The Veteran reported that this condition had existed since sometime around 1980 and that he was exposed to noise during his military service.  A February 2005 record indicates that the Veteran had ringing in his ears since military service and that he had adjusted to this condition.  

A March 2009 private treatment record also notes a diagnosis of tinnitus in both ears that was progressively getting worse.  It was noted that the Veteran did report a history of noise exposure while serving in the Navy for many years.  

Finally, the Veteran testified during his May 2012 hearing transcript that he first noticed a ringing in his ears in the late 1970s.  The Veteran reported that he was exposed to a lot of noise at sea due to weapons fire.  Specifically, he reported that his battle station involved a Mount 51 gun.  The Veteran reported that he continued to notice this problem but that he did not report it in service because he did not really know what it was and he only noticed it in quiet situations.  

Affording the Veteran the full benefit of the doubt, the Board finds that the above evidence demonstrates entitlement to service connection for tinnitus.  While the September 2004 VA examiner did not find the Veteran's tinnitus consistent with the "typical" type of hearing loss associated with tinnitus, the examiner did concede that it was "possible" that the Veteran's tinnitus manifested as a result of military service.  The Veteran has also repeatedly asserted that he first noticed his tinnitus during active military service and the evidence of record confirms his service on naval vessels.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The record contains no evidence calling into question the credibility of the Veteran's assertions.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Left Shoulder Disability

The Veteran also contends that he is entitled to service connection for a left shoulder disability.  However, as outlined below, the evidence of record demonstrates that the Veteran has not been diagnosed with a chronic disability of the left shoulder.  As such, service connection is not warranted.  

According to a November 1995 in-service treatment note, the Veteran had been suffering from constant left shoulder pain for the past two years.  The Veteran reported a prior history of shoulder trauma two years earlier while playing softball.  Examination revealed a full range of motion without crepitus.  X-rays were also negative for any acromioclavicular (AC) joint abnormalities.  The Veteran was diagnosed with left shoulder pain at this time.  Subsequent treatment records fail to reflect further treatment for this condition.

Post-service treatment records reflect that the Veteran has not been diagnosed with any disability of the left shoulder since his separation from active duty.  An X-ray of the left shoulder was taken in July 2010 and interpreted to be normal.  The Veteran also submitted private treatment records dated August 2011 and signed by a physician with the initials B.C.L.  According to Dr. L, the Veteran was complaining of bilateral shoulder pain.  The Veteran denied any specific injury or trauma associated with this pain.  X-rays were taken, revealing right mild glenohumeral arthritis and a normal left shoulder.  The record contains no additional evidence of left shoulder treatment or symptomatology.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left shoulder disability.  While the Veteran did complain of left shoulder pain during active duty, no actual disability was diagnosed aside from pain.  Post-service treatment records also demonstrate that the Veteran does not currently suffer from any actual disability of the left shoulder.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a disability of the left shoulder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran has complained of left shoulder pain.  During his May 2012 hearing, the Veteran testified to left shoulder pain since service (although he reported only receiving treatment as of one year earlier).  While the Veteran is certainly competent to offer this testimony, it does not demonstrate that he is entitled to service connection for an actual disability of the left shoulder.  Pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The record contains two X-rays confirming that the left shoulder is normal.  There is no other evidence of any diagnosed disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left shoulder disability must be denied.

Right Tennis Elbow

The Veteran also contends that he is entitled to service connection for right tennis elbow.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect any treatment or complaints of right elbow symptomatology.  The Veteran was treated for left elbow pain in February 1992.  However, there was no mention of right elbow pain at this time.  The Veteran has asserted that he believes this condition may have arisen as a result of a motorcycle accident during active duty.  However, an April 1980 in-service treatment record reflects that when the Veteran fell off of his motorcycle he hurt his left wrist.  Subsequent treatment records fail to reflect any complaints of right elbow pain arising since falling off of a motorcycle.  

Post-service treatment records also reflect that the Veteran has not suffered from chronic symptomatology of right elbow pain since military service.  The Veteran did report right elbow pain during private treatment in June 2003.  It was noted that the Veteran had recurrent right elbow pain, especially when playing racquetball.  The Veteran was diagnosed with right lateral epicondylitis.  However, in August 2003, the Veteran reported that his right elbow pain had only been present for "several months."  He did not allege pain since military service or since falling off of a motorcycle more than 20 years earlier.  The Veteran was also afforded a VA examination of the elbow in September 2004.  The Veteran reported that he was told by his doctor that he had right tennis elbow because he started having pain when he played racquetball.  The examiner diagnosed a history of right tennis elbow.  

The record also contains a VA outpatient treatment record dated January 2007.  At this time, the Veteran reported bilateral elbow pain that had been recurrent for the past 20 years since he was in a motorcycle accident.  Examination of the right elbow revealed no effusion and normal range of motion.  There was some point tenderness to the lateral epicondyle and some discomfort to palpation of the tip of the olecranon.  The Veteran was diagnosed with tendonitis/synovitis of the elbows, bilaterally.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a right elbow disability, to include tennis elbow.  The Veteran's service treatment records do not reflect any injury to the right elbow during military service or any symptomatology associated with the right elbow during military service.  While the Veteran has related his right elbow condition to when he fell off of a motorcycle in 1980, a review of service treatment records make no mention of pain or symptomatology associated with the right upper extremity.  Furthermore, subsequent treatment records for the remainder of the Veteran's military service do not reflect any symptomatology associated with the right elbow.  Finally, the record contains no competent and credible evidence linking the Veteran's currently diagnosed right elbow disability to military service.  As such, service connection for a right elbow disability is not warranted.  

The Board recognizes that the Veteran asserted in January 2007 that he had been suffering from right elbow pain for the past 20 years since falling off of a motorcycle.  The Veteran also testified in May 2012 that he believed his right elbow was injured in a 1980 motorcycle accident and that he had suffered from a lot of problems with his right elbow throughout military service following this injury.  As a lay person, the Veteran is certainly competent to offer testimony regarding chronicity of symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

While the Veteran is competent to offer the above assertions, the Board does not find them to be credible.  In his initial claim of July 2003, the Veteran claimed that his tennis elbow first manifested in 2000.  Subsequently, in August 2003, the Veteran informed his private physician that he had only been experiencing right elbow pain for the past several months.  He also suggested to the VA examiner of September 2004 that he noticed his right elbow pain when playing racquetball.  No reference was made to military service.  It was not until his November 2005 notice of disagreement, however, that the Veteran first asserted that he was told in 1992 that he had nerve damage in both of his elbows.  The prior assertions made by the Veteran that his right elbow disability did not manifest until after military service greatly call into question his more recent assertions that he suffered from a right elbow injury in 1980 that resulted in "a lot" of problems.  This is further called into question by the complete lack of treatment regarding the Veteran's right elbow for the 20 plus years of military service following the 1980 incident in which he fell off of a motorcycle.  Finally, when first seeking treatment for this disability, the Veteran reported in 2003 that he had only had right elbow pain for the past several months.  This statement directly calls into question the Veteran's current claims of a nearly 23 year history of problems with the right elbow.  As such, the Board does not find the Veteran's statement of chronic symptomatology since 1980 to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right elbow disability must be denied.

Left Elbow Nerve Damage/Tennis Elbow

The Veteran has also claimed entitlement to service connection for a left elbow disability, which has been treated as claims for left elbow nerve damage and left tennis elbow.  However, as the evidence of record demonstrates that the Veteran has not suffered from nerve damage of the left elbow at any time during the pendency of this claim, and, that his tennis elbow did not manifest during, or as a result of, active military service, service connection for a disability of the left elbow is not warranted.  

The Veteran was seen for left elbow pain in February 1992.  The Veteran reported that this pain had only existed for the past three weeks since a fall.  The Veteran was diagnosed with probable bursitis of the left elbow.  There was no mention of nerve damage and the remainder of the Veteran's service treatment records fail to reflect any additional treatment of the left elbow or any additional symptoms.  Neurological testing was also performed in August 1992 due to multiple somatic symptoms.  However, this was interpreted to be normal.  An evaluation of the Veteran's upper extremities performed as part of an October 1994 periodic examination was also deemed to be normal and the Veteran denied suffering from a painful or "trick" elbow in his report of medical history associated with this examination.  Therefore, there is no evidence of a chronic left elbow disability during active military service, to include nerve damage.  

Post-service treatment records also reflect that the Veteran does not suffer from nerve damage of the left elbow.  The Veteran was afforded a VA examination of the left elbow in September 2004.  The examiner noted that while the Veteran claimed "nerve damage" of the left elbow, he was referring to left elbow pain.  The Veteran reported at this time that his left elbow became painful in 1992.  The Veteran reported that the only time his left elbow bothered him was when he put pressure on it.  Aside from this, it resulted in no effect on the Veteran's daily activities or his ability to work.  The examiner diagnosed the Veteran with left elbow pain.  It was noted that there was no evidence of nerve damage.  

During VA outpatient treatment in January 2007, the Veteran reported bilateral elbow pain which had become recurrent for the past 20 years.  The Veteran reported that this pain began following a motorcycle accident.  VA treatment records do reflect that the Veteran fell off of a motorcycle in April 1980.  However, the record only reflects complaints involving the left wrist and not the left elbow.  X-rays taken in January 2007 did not reveal any obvious boney injury.  There was a small olecranon spur on the right elbow and some minimal olecranon degenerative joint disease bilaterally.  Examination of the left elbow revealed no effusion and a normal range of motion.  There was some point tenderness to the lateral epicondyle but this was noted to be less than that of the right elbow.  There was also some discomfort to palpation of the tip of the olecranon.  A diagnosis of tendonitis/synovitis of the elbows, bilaterally, was assigned.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for nerve damage of the left elbow.  At no time during military service or since separation from active duty has the Veteran been diagnosed with nerve damage of the left elbow.  As already noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of nerve damage to the left elbow, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In fact, the Veteran himself informed the September 2004 VA examiner that when he said he suffered from nerve damage, he was really referring to pain.  

The Board recognizes that the Veteran believes he suffers from left elbow nerve damage that manifested as a result of a motorcycle accident during military service.  However, while service treatment records do reflect that the Veteran injured his left wrist when falling off of a motorcycle in April 1980, there is no record of any injury to the left elbow at this time.  Furthermore, the record reflects that the Veteran has never been diagnosed with nerve damage.  While the Veteran may believe he suffers from such a condition, as a lay person, he is not competent to diagnose himself with a medical condition as complex as nerve damage.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for left tennis elbow either.  While there is evidence of left elbow pain during active duty in 1992, the Veteran specifically denied suffering from left elbow pain upon examination in October 1994, suggesting that his prior pain was related to an acute and transitory condition that resolved during active duty.  Subsequent treatment records also fail to reflect treatment for a left elbow condition during military service.  In fact, the first post-service evidence involving the left elbow is the September 2004 VA examination.  The examiner did not offer an opinion regarding etiology, and the record contains no competent and credible evidence linking the Veteran's current tendonitis/synovitis of the left elbow to military service.  

The Board recognizes that a number of medical records note the Veteran's report of left elbow pain since military service.  However, a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, while the Veteran is certainly competent to testify to chronic pain since military service, the Board does not find it to be credible.  At the onset of the Veteran's claim, he reported that his left elbow pain began after a fall in 1992.  However, he later reported that his left elbow pain began after a motorcycle accident in 1980.  In addition to this inconsistent history, the Veteran explicitly denied suffering from elbow pain upon examination in October 1994.  The Board finds the Veteran's statements made within two years of the fall of 1992 to be more credible than his recollections offered more than a decade after the alleged incident.  Therefore, the Board does not find the Veteran's assertions of chronic left elbow pain since either 1980 or 1992 to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for a left elbow disability, to include nerve damage of the left elbow and tennis elbow, must be denied.  


ORDER

The issue of entitlement to service connection for foot fungus is dismissed.  

Service connection for tinnitus is granted.  

Service connection for a left shoulder disability is denied.  

Service connection for a right elbow disability (claimed as right tennis elbow) is denied.  

Service connection for nerve damage of the left elbow is denied.  

Service connection for a left elbow disability (claimed as left tennis elbow) is denied.  







	(CONTINUED ON NEXT PAGE)
REMAND

Neck Disorder (Claimed as Whiplash)

The Veteran also contends that he is entitled to service connection for a neck disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a March 2006 VA outpatient treatment record, the Veteran had a whiplash injury many years earlier.  The Veteran reported that he continued to suffer from neck pain on and off since that injury and that he used to have a neck support to help him sleep.  Service treatment records do reflect several complaints involving the neck.  The Veteran was noted to have a strained neck since the previous Saturday upon treatment in March 1987.  Another March 1987 record notes a diagnosis of neck muscle strain.  A cervical spine X-ray was taken in August 1992 following the Veteran's report of neck pain for the past three months.  This was interpreted to be normal.  

In light of the above, the Board finds that the Veteran should be afforded a VA examination before appellate review may proceed.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of in-service symptomatology involving the neck.  Also, the Veteran has testified to chronic symptomatology since this time.  There is nothing in the record to directly contradict the Veteran's assertion of chronic symptomatology.  While it is not clear from the evidence of record whether the Veteran suffers from an actual disability of the neck/cervical spine at this time, he is competent to testify to current symptomatology such as pain.  

In addition, the most recent VA treatment note in the claims file or on Virtual VA is dated July 2010.  Treatment records prepared since this time must be obtained and incorporated into the claims file as well.  

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  However, for many of the same reasons discussed in the previous section, a remand is necessary on this issue as well.  

Service treatment records do reflect that the Veteran suffered from occasional headaches during active military service.  According to a September 1992 record, the Veteran's headaches were continuing.  An August 1993 record also notes headaches that would come and go.  During his May 2012 hearing, the Veteran testified to daily headaches since his military service.  While the record does not reflect that the Veteran has been diagnosed with a chronic disability associated with headaches, the Veteran is certainly competent to testify to headaches.  As such, he must be afforded a VA examination to determine whether he suffers from a chronic headache disability, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hypertension

In July 1992, the Veteran was seen with complaints such as dizziness and light-headedness.  He had a systolic blood pressure of 108 and a diastolic blood pressure of 74 at this time (108/74).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  The Veteran was diagnosed with chest discomfort of unknown etiology at this time.  A Bruce-Protocol test was performed in August 1992, but this was noted to be negative.  Subsequent testing was also deemed to be negative, and it was suggested that maybe the Veteran's symptomatology had a neurological etiology.  However, a neurological examination and an electromyograph (EMG) were deemed to be normal.  It was determined that there was no apparent etiology for the Veteran's symptoms.  A September 1992 record notes that the Veteran was 80 percent improved since his last visit, but there was still no apparent neurological etiology for the Veteran's symptoms.  

According to a June 1994 VA treatment record, the Veteran had a blood pressure of 123/73.  Nonetheless, this record appears to note a diagnosis of "HTN."  However, according to a physician's note in the report of medical history associated with the October 1994 in-service examination, the Veteran only suffered from questionable hypertension.  

While there is in-service evidence of possible hypertension, post-service treatment records fail to reflect that the Veteran was diagnosed with hypertension or tachycardia for more than 5 years following his separation from active duty.  However, a March 2006 VA outpatient treatment record does note that the Veteran was instructed to check his blood pressure frequently and to call the office weekly or more often if it was elevated.  It is unclear whether this is due to any actual disability or merely as a precautionary measure.  The Veteran also submitted a prescription dated March 2008 for Micardis.  The Board concedes that one of the uses for this medication is to treat hypertension.  A VA outpatient treatment record dated July 2010 notes that the Veteran was being treated for hypertension by a private physician and that this condition was well-under control.  

In light of the above facts, the Board finds that the Veteran should be contacted and asked to provide VA with the name of the private physician for which he receives treatment for hypertension.  He should also be asked to provide VA with an Authorization and Consent form so that all reasonable steps can be taken to obtain these records and associate them with the claims file.  

The Veteran should also be scheduled for a VA examination to determine whether it is at least as likely as not that he suffers from hypertension, or any other cardiac disorder, that manifested during, or as a result of, active military service.  While there is in-service evidence of questionable hypertension, and evidence of hypertensive medication some 5 years after military service, the record does not contain any competent evidence linking the Veteran's current diagnosis to military service.  

Left Ankle Disability

The Veteran also contends that he is entitled to service connection for a left ankle disability.  Regrettably, a remand is necessary on this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records confirm that he injured his left ankle playing basketball in October 1988.  The Veteran was diagnosed with a probable grade I left ankle sprain.  The record contains no further evidence regarding the left ankle, however, so the evidence does not demonstrate that this resulted in a chronic left ankle disability.  

Nonetheless, the Veteran reported in a December 2003 statement that he had suffered from swelling of the left ankle and multiple sprains of the ankle since his in-service injury of 1988.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  In his November 2005 notice of disagreement, the Veteran reported left ankle sprains as frequent as once per month.  The Veteran also testified in May 2012 that he had problems with his left ankle since the initial injury and that he was told by a doctor that if he injured his left ankle again, it would require surgery.  

In light of the above evidence, as well as the September 2004 VA examiner's diagnosis of recurrent left ankle sprains, the Board finds that a VA examination in which an opinion regarding etiology is provided is necessary on this issue before appellate review may proceed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner is asked to determine whether the Veteran suffers from a chronic disability of the left ankle, and if so, whether it is at least as likely as not that it is related to his in-service grade I ankle sprain of 1988.  The Veteran's lay statements regarding chronic symptomatology must be considered and discussed when formulating an opinion.  

Residuals of a Fractured Right Toe

The Veteran also contends that he is entitled to a compensable disability evaluation for his service-connected residuals of a fracture to the right great toe.  However, further evidentiary development is necessary on this matter before appellate review may proceed.  

The record reflects that the Veteran was last afforded a VA examination for this disability in November 2009.  According to this examination report, the Veteran did not experience swelling in the right foot.  However, during his May 2012 hearing, the Veteran testified that he now experienced swelling in the right great toe.  He also indicated that he believed he suffered from arthritis in this toe, although this is not something for which he had previously been examined for.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been nearly 3 years since the last examination, and since the Veteran has alleged a change in his overall disability, a new VA examination of the right great toe should be performed before appellate review proceeds.  

Residuals of a Fracture of the Left Navicular

The Veteran also contends that he is entitled to a compensable disability evaluation for his service-connected residuals of a fractured left navicular.  However, additional evidentiary development is needed on this issue before appellate review proceeds as well.  

The Veteran was last afforded a VA examination to determine the severity of his service-connected residuals of a fractured left navicular in November 2009.  According to this examination report, the Veteran did not experience weakness as a result of this disability.  However, the Veteran testified in May 2012 his left wrist and thumb were weak and that they did not have full strength.  He also endorsed stiffness in his left wrist.  This symptom was noted to not be present at the time of the previous VA examination.  Therefore, since it has been nearly 3 years since the Veteran's last VA examination, and since the evidence of record suggests a possible change in his overall symptomatology, a new VA examination should be performed before appellate review proceeds.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403 (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Temporary Total Evaluation under 38 C.F.R. § 4.30 for a Left Ankle Injury

As previously discussed, the claim of entitlement to service connection for a left ankle disability is being remanded for further development.  As service connection has yet to be established for this condition, any claim for a temporary total evaluation is inextricably intertwined with the claim of entitlement to service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records prepared since July 2010.  All records that are obtained must be incorporated into the Veteran's claims file.  

2.  The Veteran should be contacted and asked to provide VA with all necessary authorization for any physician(s) that has treated him for hypertension.  All reasonable attempts should then be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination before an appropriate physician regarding his claimed disorder of the neck (whiplash).  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to, or at the time of, the scheduled examination.  The examiner is asked to perform all necessary tests and studies and determine whether the Veteran suffers from a current disability of the neck/cervical spine.  If the Veteran is found to suffer from a neck disorder, the examiner should indicate the proper diagnosis and opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the in-service evidence of neck pain and the Veteran's lay statements regarding chronic symptomatology.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed headache disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to, or at the time of, the scheduled examination.  The examiner is asked to perform all necessary tests and studies and determine whether the Veteran suffers from a chronic disability manifested by headaches.  If the Veteran is found to suffer from a chronic disorder manifested by headaches, the examiner should indicate the proper diagnosis and opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the in-service evidence of headaches and the Veteran's lay statements regarding chronic symptomatology.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed hypertension with tachycardia.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to, or at the time of, the scheduled examination.  The examiner is asked to perform all necessary tests and studies and determine whether the Veteran suffers from hypertension and/or tachycardia.  If the Veteran is found to suffer from these disorders, the examiner should opine as to whether it is at least as likely as not that either of these conditions manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the in-service evidence of questionable hypertension and the Veteran's lay statements offered in support of his claim.  

6.  The Veteran should also be scheduled for a VA examination regarding his claimed left ankle disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to, or at the time of, the scheduled examination.  The examiner is asked to perform all necessary tests and studies and determine whether the Veteran suffers from a current disability of the left ankle.  If the Veteran is found to suffer from a left ankle disability, the examiner should note the proper diagnosis (es) and opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service, to include the grade I ankle sprain of 1988.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding chronic symptomatology must be considered and discussed.  

7.  The Veteran should also be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected residuals of a right great toe fracture.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to, or at the time of, the scheduled examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's right great toe disability, including limitation of motion and pain.  The examiner should also indicate the effects that this condition has on the Veteran's activities of daily living and his occupation.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right great toe.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

8.  The Veteran should also be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected residuals of a left navicular fracture.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to, or at the time of, the scheduled examination.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's left navicular fracture, including limitation of motion and pain.  The examiner should also indicate the effects that this condition has on the Veteran's activities of daily living and his occupation.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left wrist/thumb.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

9.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

10.  After completion of the above, the claims should be reviewed in light of any new evidence.  If any claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


